TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00557-CR




Chandell Allen, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 3040396, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. Don Morehart, is ordered to tender a brief in this cause no later than July 18, 2005.  No
further extension of time will be granted.
It is ordered June 7, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish